Citation Nr: 0507634	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for coronary artery disease claimed as 
congestive heart failure, claimed to have resulted from 
treatment at a Department of Veterans Affairs medical 
facility in January 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that, in pertinent part, denied the issue on appeal.  Other 
issues adjudicated by the RO in this rating action were not 
appealed by the veteran.  

In August 2004, the veteran, sitting at the RO in Reno 
testified at a hearing, via videoconference, with the 
undersigned sitting at the Board's central office in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim pursuant to benefits 
under 38 U.S.C.A. § 1151 benefits, it should be pointed out 
that 38 U.S.C.A. § 1151 was amended for claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  Since appellant filed his current § 
1151 benefits claim after October 1, 1997, the amended 38 
U.S.C.A. § 1151 applies to this case.  See 38 U.S.C.A. § 1151 
(West 2002).  38 U.S.C.A. § 1151, as amended, states, in 
pertinent part, that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  Id.

The veteran contends that he is entitled to service 
connection for a cardiovascular condition claimed to have 
been caused or aggravated by treatment at the VA medical 
center (VAMC) in Reno, Nevada, in January 1998.  He 
specifically alleges that in January 1998 he was seen in the 
emergency room for cardiac complaints, but was not properly 
examined or treated for such complaints.  He alleges that 
this failure to treat his cardiac complaints at that time 
caused him to develop his current cardiovascular problems.  

At his August 2004 hearing, the veteran testified that the 
date of the treatment in question was January 13, 1998 
(although in a February 2005 letter, he wrote that the 
"approximate" date was January 16, 1998, which was his 
third trip to the VAMC emergency room in less than a week).  
He testified that on or around January 13, 1998, he was seen 
at the VAMC in Reno for complaints of severe pain in his left 
upper shoulder and left arm.  He stated that he was given a 
"crazy pill" and sent home, without having his heart 
checked.  He testified that he returned to the VAMC three or 
four days later still having pain in his left arm and, again 
the facility failed to check his heart.  The veteran 
testified that about three days after his second appearance 
at the VAMC, he was taken to a hospital and found to have 
roughly a 50 percent level of oxygen.  He testified that 
since that time he had progressive heart problems.  As noted 
above, in February 2005, the veteran suggested that he was 
treated on January 16, 1998, and that was his third trip in 
less than one week to the VAMC emergency room.  

However, it is unclear if all the records of the veteran's 
January 1998 VA medical treatment have been obtained.  A 
review of the medical evidence associated with the claims 
file only shows one record dated in January 1998, a January 
17, 1998 electrocardiogram (ECG) report showing normal ECG 
findings.  Aside from this report, the earliest records from 
1998 are dated from May 1998.  Thus, additional VA medical 
records may need to be obtained.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Here, the record suggests that additional VA medical evidence 
might be available that is not before the Board at this time. 
Thus, it appears additional VA medical records need to be 
obtained prior to consideration of the claim on appeal.  

In order to properly adjudicate this claim for service 
connection based on allegations that the veteran's heart 
disability was caused by medical treatment rendered in 
January 1998, it is necessary to obtain all the VA treatment 
records from January 1998.  To date, it does not appear that 
the complete VA treatment records have been obtained.

Moreover, at the August 2004 hearing, the veteran's attorney-
representative at the time indicated that the veteran did not 
wish to waive initial RO review of the hearing transcript and 
the veteran agreed that he wished for the RO to review the 
entire claims file, including his hearing testimony, prior to 
appellate review by the Board.  

Subsequent to the August 2004 hearing, a question arose as to 
whether the veteran was represented by an attorney or an 
accredited service organization in his claim on appeal.  In 
February 2005, the veteran clarified that he wished to be 
represented by the Disabled American Veterans (DAV) and 
signed an Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) appointing the DAV 
as his representative.  The DAV sent a written statement in 
February 2005 notifying that it would be his representative 
and sent enclosures that included a copy of the VA 21-22 
appointment of representation and a letter from a National 
Service Officer.  This statement indicated that the 
representative waived the right to have the additional 
evidence enclosed reviewed by the agency of original 
jurisdiction (AOJ).  However this waiver dated in February 
appears to be limited only to the items enclosed with the DAV 
representative's letter.  Thus, it remains necessary for the 
AOJ to review the claims file, including the August 2004 
hearing transcript, as per the veteran's and his attorney's 
request during the August 2004 hearing.  

Finally, and during the pendency of the veteran's appeal, VA 
published a final rule amendment implementing 38 U.S.C.A. § 
1151 as amended, to be codified at 38 C.F.R. § 3.361 and 
effective September 2, 2004.  See 69 Fed. Reg. 46,426-34 
(Aug. 3, 2004).  The RO has not had the opportunity to review 
the appellant's claim in conjunction with the new regulation 
nor has the appellant been informed of 38 C.F.R.§ 3.361.  
Since this case is being remanded for other reasons, the RO 
should readjudicate the appellant's claim with application of 
this amended regulation and, if necessary, issue a 
supplemental statement of the case (SSOC) setting forth the 
applicable provisions thereof.  In reconsidering the 
appellant's claim, the RO should apply the law more favorable 
to the veteran in adjudicating his claim.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The AMC should attempt to obtain all 
VA medical records from the VA medical 
center in Reno, Nevada, regarding the 
veteran's treatment for left upper 
shoulder and left arm and any cardiac 
complaints, for the period from January 
1998, including requesting specific 
emergency room and other treatment 
records for the period from January 10, 
1998 through January 17, 1998.  If these 
records are not available, certification 
of such should be placed in the record.

2.  Thereafter, if records showing such 
treatment at a VAMC in January 1998 are 
obtained, the AMC should request that the 
veteran be afforded a VA examination to 
determine the etiology of any 
cardiovascular disorder found to be 
present.  A complete history of the 
claimed disorder(s) should be obtained 
from the veteran, to include whether 
there were any disorders of the 
cardiovascular system before January 
1998.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should be requested to offer an 
opinion as to whether the veteran has a 
cardiovascular disability that was not a 
necessary consequence of medical 
treatment rendered by VA on or about mid 
January 1998.  If such disability is 
found, an opinion should be provided as 
to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any cardiovascular disability found 
was proximately caused by the veteran's 
treatment at the VAMC in January 1998, or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 
50-50 probability).  A complete rationale 
for all opinions expressed should be 
provided.  The claims file must be 
provided to the examiner prior to 
examination.

3.  The AMC should adjudicate the issue 
of entitlement of service connection for 
a coronary artery disease claimed as 
congestive heart failure, claimed to have 
resulted from treatment at a Department 
of Veterans Affairs medical facility in 
January 1998.  If any benefit requested 
on appeal is not granted to the 
appellant's satisfaction, the AMC should 
issue SSOC.  The SSOC must contain notice 
of all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the claim 
currently on appeal, to include 
consideration of the new § 3.361, in 
effect as of September 2, 2004, since the 
March 2003 statement of the case.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




